Citation Nr: 0802622	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-36 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

2.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the right knee.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of left medial meniscectomy and wire fixation of 
the intercondylar tubercle of left tibia plateau with 
instability.

4.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two RO rating decisions.  In March 
2004, the RO, among other things, denied the veteran's claim 
for a TDIU.  After receiving additional evidence, the RO 
continued the denial of the claim for a TDIU in a March 2005 
rating decision.  The veteran filed a notice of disagreement 
(NOD) in April 2005, and the RO issued a statement of the 
case (SOC) in August 2005.  The veteran testified during a 
hearing before  RO personnel in September 2005; a transcript 
of the hearing is of record.  In November 2005, the RO 
accepted the hearing transcript as a substantive appeal on 
the claim for a TDIU., 
In January 2006, the RO denied the veteran's claims for 
increased ratings for osteoarthritis of the right knee, for 
residuals of left medial meniscectomy and wire fixation of 
the intercondylar tubercle of left tibia plateau with 
instability, and for osteoarthritis of the left knee, rated 
as 10, 20, and 10 percent, respectively.  The veteran was 
notified of this decision in February 2006.  In a January 
2007 informal hearing presentation, the veteran's 
representative expressed disagreement with these 
determinations and a desire to contest the result.

For the reasons expressed below, the claim for a TDIU is 
being remanded to the RO via AMC.  The remand also addresses 
the claims for a rating in excess of 10 percent for 
osteoarthritis of the right knee; for a rating in excess of 
20 percent for residuals of left medial meniscectomy and wire 
fixation of the intercondylar tubercle of left tibia plateau 
with instability; and for a rating in excess of 10 percent 
for osteoarthritis of the left knee-for which the veteran 
has completed the first of two actions required to place 
these  issues in appellate status.  VA will notify the 
veteran when further action, on his part, is required.


REMAND

As noted, the RO denied the claims for higher ratings for the 
veteran's right and left knee disabilities in January 2006, 
and notified the veteran of this decision in February 2006.  
In the January 2007 informal hearing presentation with regard 
to the claim for a TDIU, the veteran's representative first 
argued, "One of the reasons that the rating assigned to the 
veteran's lower extremities combines to only 50 percent is 
due to the RO's failure to apply the rating schedule 
correctly" (p. 1).  The veteran's representative then 
indicated his dissatisfaction with the rating decisions 
denying increased ratings for the veteran's right and left 
knee disabilities and a desire to contest the result of these 
decisions.  See 38 C.F.R. § 20.201 (2007) (a written 
communication from a veteran or his representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination and a desire to contest the result constitutes 
a NOD).  The Board finds that this document-filed within one 
year of the February 2006 notification of the January 2006 
rating decision denying increased ratings for osteoarthritis 
of the right knee, residuals of left medial meniscectomy and 
wire fixation of the intercondylar tubercle of left tibia 
plateau with instability, and osteoarthritis of the left 
knee-constitutes a valid NOD as to these issues.  See 
38 C.F.R. §§ 20.201, 20.302(a) (2007).  However, the RO has 
yet to issue a SOC with respect to the claims for increased 
ratings for osteoarthritis of the right knee, residuals of 
left medial meniscectomy and wire fixation of the 
intercondylar tubercle of left tibia plateau with 
instability, and osteoarthritis of the left knee, the next 
step in the appellate process.  See 38 C.F.R. § 19.29 (2007); 
Manlincon v. West, 12 Vet. App. 238, 240- 41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).  

Consequently, these matters must be remanded to the RO for 
the issuance of a SOC.  Id.  The Board emphasizes, however, 
that to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2007).

As for the claim for a TDIU, as found by the RO, the veteran 
is currently ineligible for a TDIU on a schedular basis 
because none of his three service-connected disabilities (all 
of the right and left knees) is rated 40 percent or more and 
his combined disability rating is less than 70 percent.  See 
38 C.F.R. § 4.16(a) (2007).  Given that the issues for 
consideration on remand will be whether the veteran is 
entitled to increased ratings for his multiple service-
connected right and left knee disabilities, and an increase 
in the disability ratings for one or more of these 
disabilities could result in eligibility for a TDIU on a 
schedular basis, the Board finds that the claim for a TDIU is 
inextricably intertwined with the claims for increased 
ratings for the veteran's right and left knee disabilities, 
and that the claims should be considered together.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second 
issue).

The Board also notes that Dr. Cambridge wrote in a December 
1991 letter that he had been treating the veteran for 
arthritis of both knees and that the veteran was not able to 
be gainfully employed; Dr. Cambridge wrote in an October 1994 
letter that the veteran's right knee and left knee arthritis 
along with his arthritic shoulders rendered him totally 
disabled and physically unable to work; and Dr. Cambridge 
wrote in an April 2005 letter, "The combination of the 
patient's morbid obesity and degenerative arthritis of his 
right knee renders him totally disabled and unemployable."  
In addition, the November 2005 VA examination report 
indicated that the veteran's morbid obesity contributes to 
his degenerative joint disease, but the specific contribution 
is difficult to assess.  In the January 2007 Informal Hearing 
Presentation, the veteran's representative noted  that, 
pursuant to Mittleider v. West, 11 Vet. App. 181 (1998), if 
it is not medically possible to distinguish the effects of 
service-connected and nonservice-connected conditions, the 
reasonable doubt doctrine mandates that all signs and 
symptoms be attributed to the veteran's service-connected 
condition.  However, given that none of the above opinions 
clearly indicate whether the veteran is unemployable due to 
his service-connected disabilities, the Board finds that VA 
examination to obtain a medical opinion specifically 
addressing whether the veteran is unemployable due to his 
service-connected disabilities is warranted.  See 38 U.S.C.A. 
§ 5103A.

Hence, the RO should arrange for the veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility, as to whether his service-connected disabilities 
render him unemployable.  The veteran is hereby advised that 
failure to report for the scheduled examination, without good 
cause, shall result in denial of the claim for a TDIU (which 
is a claim for increase).  See 38 C.F.R. § 3.655(b) (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility at which the examination 
is to take place.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claim for a TDIU.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2007) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should request that the veteran 
furnish any evidence in his possession and ensure that its 
letter to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
particularly, disability ratings and effective dates-as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002); 
38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for a TDIU.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO must furnish to the veteran 
and his representative a SOC as to the 
claims for a rating in excess of 10 
percent for osteoarthritis of the right 
knee; to a rating in excess of 20 percent 
for residuals of left medial meniscectomy 
and wire fixation of the intercondylar 
tubercle of left tibia plateau with 
instability; and to a rating in excess of 
10 percent for osteoarthritis of the left 
knee, along with a VA Form 9, and afford 
them the appropriate opportunity to 
submit a substantive appeal perfecting an 
appeal on that issue.

2.  The veteran and his representative 
are hereby reminded that to obtain 
appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected-here, as 
regards the claims for a rating in excess 
of 10 percent for osteoarthritis of the 
right knee; to a rating in excess of 20 
percent for residuals of left medial 
meniscectomy and wire fixation of the 
intercondylar tubercle of left tibia 
plateau with instability; and to a rating 
in excess of 10 percent for 
osteoarthritis of the left knee-within 
60 days of the issuance of the SOC.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for a TDIU.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above, as 
regards disability rating and effective 
date (as appropriate).  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The physician should offer an opinion, 
consistent with sound medical principles, 
as to whether, based on the examination 
and a review of the record, it is at 
least as likely as not (i.e., there is a 
50 percent or more probability) that the 
veteran's service-connected right and 
left knee disabilities render him unable 
to obtain or retain substantially gainful 
employment, notwithstanding any 
impairment due to advancing age or 
nonservice-connected disability.

In rendering the above-requested opinion, 
the physician should indicate whether it 
is possible to distinguish the symptoms 
and effects of the nonservice-connected 
obesity and arthritis of the shoulders 
from the service-connected right and left 
knee disabilities.  The physician should 
also comment upon the opinions rendered 
by Dr. Cambridge, noted above.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
action, including issuance of a SOC as to 
the claims for increased ratings for the 
right and left knee disabilities, and any 
additional notification and development 
deemed warranted, the RO should 
readjudicate the claim for a TDIU.  If 
the veteran fails to report to the 
scheduled examination, in adjudicating 
the claim for a TDIU, the RO should apply 
the provisions of 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.
 
9.  If any benefits for which a perfected 
appeal has been filed remain denied, the 
RO must furnish to the veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This remand must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2007).

